342 F.2d 1000
The CALIFORNIA COMPANY, Appellant,v.NOBLE DRILLING CORPORATION, Appellee.
No. 21682.
United States Court of Appeals Fifth Circuit.
April 5, 1965.

Joaquin Campoy, of Deutsch, Kerrigan & Stiles, Paul A. Gaudet, New Orleans, La., of counsel, for appellant.
Sam A. LeBlanc, W. Ford Reese and Adams & Reese, New Orleans, La., for appellee.
Before WOODBURY,1 JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
To the extent that the appellant's assigned errors were properly raised and preserved, we find them to be without merit.  The judgment of the district court is


2
Affirmed.



1
 Senior Judge of the First Circuit sitting by designation